DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono Atsushi (JP Pub 2008-066921, attached machine translated copy).
As to claim 1, Ono teaches a crystal resonator device (fig 2c) that is hermetically sealed in a package made of an insulating material, wherein the crystal resonator includes; a crystal resonator (40) plate including a first excitation electrode on a first main surface of a substrate, and a second excitation electrode formed on a second surface of the substrate, the second electrode making a pair with the first excitation electrode (paragraph 31);
A first sealing member (30) covering the first excitation electrode of the crystal resonator plate;
A second sealing member (50) covering the second excitation electrode of the crystal resonator plate;
Wherein a vibrating part including the first excitation electrode and the second excitation electrode of the crystal resonator plate is hermetically sealed by bonding the first sealing member to the crystal resonator plate (paragraphs 30 and 31) and by bonding the second sealing member of the to the crystal resonator plate (paragraph 31).

	As to claim 9, Ono teaches the package that houses the resonator is made of ceramic (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono Atsushi in view of Saito Hiroaki (JP PUB 2000134058, further referred to as Saito, machine translation copy attached) and Hayasaki et al (Pub 2014/0361665, further referred to Hayasaki).
As to claim 3, Ono teaches a crystal resonator device (fig 2b) that is hermetically sealed in a package made of an insulating material, wherein the crystal resonator includes; a crystal resonator (40) plate including a first excitation electrode on a first main surface of a substrate, and a second excitation electrode formed on a second surface of the substrate, the second electrode making a pair with the first excitation electrode (paragraph 31);
A first sealing member (30) covering the first excitation electrode of the crystal resonator plate;
A second sealing member (50) covering the second excitation electrode of the crystal resonator plate;

	Ono does not teach supporting the crystal in an inner wall and the vibrating part connected to an external frame part.
	Saito teaches a crystal oscillator device (fig 3) where an enclosed crystal resonator (34) is supported by an inner wall of the package (1).  
	Hayasaki teaches forming a crystal resonator circuit (fig 8) in which a resonator plate (234) is connected to an external frame part (235) through a connection part (236)(paragraph 67).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Ono with the mounting technique taught in Saito and crystal plate taught in Hayasaki in order to save mounting space and improve resonator quality for oscillator circuits.
	As to claim 4, Saito teaches a crystal oscillator device (fig 3) where an enclosed crystal resonator (34) is supported by an inner wall of the package (1) at four corner regions of the crystal resonator (paragraph 2, the corners of the resonator are fixed at the step of the wall of (1)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono Atsushi in view of Saito Hiroaki (JP PUB 2000134058, further referred to as Saito, machine translation copy attached).
As to claim 7, Ono teaches a crystal resonator device (fig 2b) that is hermetically sealed in a package made of an insulating material, wherein the crystal resonator includes; a crystal resonator (40) plate including a first excitation electrode on a first main surface of a substrate, and a second excitation electrode formed on a second surface of the substrate, the second electrode making a pair with the first excitation electrode (paragraph 31);

A second sealing member (50) covering the second excitation electrode of the crystal resonator plate;
Wherein a vibrating part including the first excitation electrode and the second excitation electrode of the crystal resonator plate is hermetically sealed by bonding the first sealing member to the crystal resonator plate (paragraphs 30 and 31) and by bonding the second sealing member of the to the crystal resonator plate (paragraph 31).
	Ono does not teach sealing the resonator with the oscillator.
Saito teaches a crystal oscillator device (fig 3) where an enclosed crystal resonator (34) is hermetically sealed in a same space provided in a package (enclosed space provided by packaged 31 under lid 39).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Ono with the mounting technique taught in Saito in order to save mounting space for oscillator circuits.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono Atsushi in view of II et al (Pub 2012/0235762, further referred to as II)
As to claim 8, Ono teaches a crystal resonator device (fig 2b) that is hermetically sealed in a package made of an insulating material, wherein the crystal resonator includes; a crystal resonator (40) plate including a first excitation electrode on a first main surface of a substrate, and a second excitation electrode formed on a second surface of the substrate, the second electrode making a pair with the first excitation electrode (paragraph 31);
A first sealing member (30) covering the first excitation electrode of the crystal resonator plate;
A second sealing member (50) covering the second excitation electrode of the crystal resonator plate;

	Ono does not teach a second recess in which the oscillating circuit is formed.
II teaches a crystal oscillator circuit with an enclosed crystal resonator (52) mounted on a first surface of a package (90a) and enclosed in a first recess on the first surface, and an oscillating circuit (88) mounted in a second recess on a second surface of the package (recess formed within (90b), paragraphs 158 and 159).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator taught in Ono with the mounting technique taught in II in order to save mounting space for oscillator circuits.
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849